DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments
Examiner adopts Applicant’s arguments in part. Applicant writes: “Related inventions are distinct if the inventions as claimed are not connected in at least one design….and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER….” Rm. at 9 (italics, caps, underlining, and parenthetical in original caps). Applicant clearly and unambiguously performs and obvious analysis. Examiner accept this allegation that fraud over machine learning vice versa is obvious and a POSITA would obviously combine the two.
Following Applicant’s admissions as to level of skill, the claims are HEREBY REJOINED. Cf. In re Lee,·199 USPQ 108, 109 (Comm'r Pat. 1978) (withdrawing a restriction requirement in light of Petitioner's clear and unambiguous admission that the inventions are not patentable over each other).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-20 are directed to a system, method, or product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards “creating algorithms based on data that perform a task without any instructions” (see Spec. at 0002 (background)), which is an abstract idea of mathematical concept. Claims recite “obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model; deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance with at least one data set; obtaining, by the processing system, the at least one data set; applying, by the processing system, the at least one data set to the plurality of trained machine learning models; obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying; storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and providing, by the processing system, an output in accordance with at least one of the first result or the second result.” which are grouped within the methods of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

I. RESULTS ORIENTED LANGUAGE and GENERAL COMPUTER FUNCTIONS
MPEP 2106.04(a)(2) holds that:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.". 
Id. (citing In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989)).
As cited above, para. 0002 outlines no improvement to computer technology and only discloses the “process of creating algorithms.”1 That is, each of the elements outlined above to mathematical results.
Examiner is also relying on MPEP 2106.05(f)(1) which holds that claim are “ineligible, because the addition limitations provide only a result-oriented solution…which was equivalent to the words ‘apply it.’” See also MPEP 2106(f)(3) (on particularity).The bolded language below is just results oriented language for “obtaining” a model. This is just surplusage. Further, element [d] expressly uses the language “applying” a data set. This is directly implicating the “apply it” doctrine as this relates only to “applying…trained machine learning models.” For the element of [f] storing, the element of “processing system” is immaterially linked to the claims as a whole. MPEP 2106(a)(I). Therefore, the processing system is not an additional element that links and [f] continues to remain abstract.
[a] obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model;
MPEP 2106.04(a)(2)(I)(A-B) and/or MPEP 2106.05(f) Instructions to Apply an Exception
[b] deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task….
ADDITIONAL ELEMENT ADDRESSED BELOW in DETAIL
[c] obtaining, by the processing system, the at least one data set;
MPEP 2106.04(a)(2)(I)(A-B) and/or MPEP 2106.05(f) Instructions to Apply an Exception
[d] applying, by the processing system, the at least one data set to the plurality of trained machine learning models;
MPEP 2106.04(a)(2)(I)(A-B) and/or MPEP 2106.05(f) Instructions to Apply an Exception
[e] obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying;
MPEP 2106.04(a)(2)(I)(A-B) and/or MPEP 2106.05(f) Instructions to Apply an Exception
[f] storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and
MPEP 2106(a)(I), Section “Examples…not…sufficient to show an improvement…” example vii (“Providing historical usage information…stored by a database[.]”).
[g] providing, by the processing system, an output in accordance with at least one of the first result or the second result.
MPEP 2106.04(a)(2)(I)(A-B) and/or MPEP 2106.05(f) Instructions to Apply an Exception


This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as memory and processors merely uses a computer as a tool to perform an abstract idea. Specifically, the memory and processors performs the steps or functions of “obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model; deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance with at least one data set; obtaining, by the processing system, the at least one data set; applying, by the processing system, the at least one data set to the plurality of trained machine learning models; obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying; storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and providing, by the processing system, an output in accordance with at least one of the first result or the second result.” as a tool to implement the abstract idea.

II. PARALLEL AS BROAD AND NO TECHNICAL INTEGRATION
Element [b] is reproduced below with “parallel” bolded as this is allegedly the inventive concept. 
[b] deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance with at least one data set….

Citations for parallel can be found here: (0015 “run in parallel based on the type of input data parameters”, 0036 with “one or more data sets, or data streams”; c.f. 0011 “non[]SQL[]-based database [or] SQL-based”, 0036 “servers 135[] may represent a distributed file system”). Reading the Spec. there is no technical detail for the language of “parallel”. Further, the language is just broad as there is no disclosure on how this is to be performed or there is no improvement to technology given the breadth of parallel. MPEP 2106.04(d)(I), first bullet. Examiner also points to Fig. 2 and annotates with a box which shows no technical detail for the parallel operations as there are just lines.


    PNG
    media_image1.png
    607
    932
    media_image1.png
    Greyscale


This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations associated with the algorithm do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model; deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance with at least one data set; obtaining, by the processing system, the at least one data set; applying, by the processing system, the at least one data set to the plurality of trained machine learning models; obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying; storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and providing, by the processing system, an output in accordance with at least one of the first result or the second result.” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the memory and processors performs the steps or functions of “obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model; deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance with at least one data set; obtaining, by the processing system, the at least one data set; applying, by the processing system, the at least one data set to the plurality of trained machine learning models; obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying; storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and providing, by the processing system, an output in accordance with at least one of the first result or the second result.”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

III. DEPENDENT CLAIMS
Dependent claims further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Claims 2/3 further expound on output. Claims 4/5/6 expound on accuracy for the models. Claims 7/8 related to data gathering with “distributing.” Claims 9/10/11/14 relate to data sets for the model. Claim 12/13 expound on choosing models and data. Claims 15-18 relate to fraud and data.
Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, 15-18, and19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US10572877 Aquino.
Regarding claims 1, 19, and 20 Aquino teaches and is directed towards ensemble methods.
Regarding element [a], the language of “obtaining” when read in light of the Spec. is taken as results oriented language as the language in the Spec. is not given any special meaning. MPEP 2111(IV)(A) (“An applicant is entitled to be their own lexicographer”). Support may be found in Fig. 3 Item 310 and corresponding 0053. As such, Examiner is taking elements [a] and [b] together when mapping.
For element [b], the claim recites the allegedly inventive language of “parallel” as the TITLE is representative of the inventive concept (“PARALLEL MACHINE LEARNING MODELS”). Support for “parallel” may be found: (0015 “run in parallel based on the type of input data parameters”, 0036 with “one or more data sets, or data streams”; c.f. 0011 “non[]SQL[]-based database [or] SQL-based”, 0036 “servers 135[] may represent a distributed file system”). Reading in light of the enumerated paras. above, Examiner submits the language of “parallel” is just broad and, as discussed below, the teachings of Aquino’s ensemble methods anticipate this limitation. Further the language of parallel is not provided along with any technical examples.
[a] obtaining, by a processing system including at least one processor, at least one of a first machine learning model or a second machine learning model; 
[b] deploying, by the processing system, the at least one of the first machine learning model or the second machine learning model to a plurality of trained machine learning models for operating in parallel with respect to a same prediction task, wherein the plurality of trained machine learning models includes at least the first machine learning model and the second machine learning model in accordance with the deploying, wherein the same prediction task comprises generating at least a first result of the first machine learning model and a second result of the second machine learning model in accordance;

Aquino teaches ensemble machine learning methods which meets the language of “parallel” along with the first and second models as these models are, by definition, part of the ensemble methodology as the methods utilizes a plurality of models. Support is found above with Fig. 4 being the best Figure overall:
(Fig. 2 Item 204b “MACHINE LEARNING”, Fig. 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”)

Aquino outputs a plurality of outputs on a tier model as part of the ensemble method as follows: 
(Fig. 3 Item 310, Fig. 4 Item 402c; col. 18 “model result or…risk score”); and (Fig. 4 Items on output of “BLOCKED FAILED ESCALATED”; col. 24 ll. 50-67 “outcomes”) with at least one data set (col. 25 ll. 50-67 “dataset” for both training/testing)

Similar to element [a], element [c] recites the results oriented language of “obtaining.” Support may be found in Fig. 3 Item 320 and corresponding para. 0056. As such, Examiner is taking elements [c] and [d] together when mapping.
[c] obtaining, by the processing system, the at least one data set (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”);
[d] applying, by the processing system, the at least one data set to the plurality of trained machine learning models (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”);

Similar to elements [a] and [c], element [e] recites the surplusage of the results oriented language of “obtaining.”
[e] obtaining, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model in accordance with the applying (Fig. 4 Items on output of “BLOCKED FAILED ESCALATED”; col. 24 ll. 50-67 “outcomes”);
[f] storing, by the processing system, the first result of the first machine learning model and the second result of the second machine learning model; and (Fig. 1 Item 54 in “STORAGE MODULE”; col. 7 ll. 20-35 “risk analysis results”)
[g] providing, by the processing system, an output in accordance with at least one of the first result or the second result (Fig. 1 Item 74; col. 10 ll. 1-25 “GUI 74…displays…transactions for…risk [and] a risk assessment indicator[.]”; see also col. 11 ll. 35-50 explaining “risk assessment indicator” as it relates to “average of the plurality of ensemble values”).

Regarding claim 2 Aquino teaches:
wherein the at least one of the first result or the second result is designated for generating the output by a user of the processing system (Fig. 1 Item 74; col. 10 ll. 1-25 “GUI 74..displays…transactions for…risk [and] a risk assessment indicator[.]”; see also col. 11 ll. 35-50 explaining “risk assessment indicator” as it relates to “average of the plurality of ensemble values”).

Regarding claim 3 Aquino teaches:
selecting, by the processing system, the at least one of the first result or the second result for generating the output (Fig. 1 Item 74; col. 10 ll. 1-25 “GUI 74…displays…transactions for…risk [and] a risk assessment indicator[.]”; see also col. 11 ll. 35-50 explaining “risk assessment indicator” as it relates to “average of the plurality of ensemble values”).

Regarding claim 6 Aquino teaches:
wherein the output comprises: 
the first result;
the second result;
an average of at least the first result and the second result; or (col. 27 ll. 1-15)
a weighted average of at least the first result and the second result. (Fig. 3 Item 310; col. 6 ll. 25-40 “different weights [for] score”, col. 18 ll. 40-45“risk score”)

Regarding claim 7 Aquino teaches:
distributing the at least one data set to at least one of the first machine learning model or the second machine learning model (col. 25 ll. 45-65).

Regarding claim 9 Aquino teaches:
wherein the at least one data set comprises at least a first data set and at least a second data set (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”).

Regarding claim 15 Aquino teaches:
wherein the first result comprises a first fraud score and the second result comprises a second fraud score (Fig. 4 Items on output of “BLOCKED FAILED ESCALATED”; col. 24 ll. 50-67 “outcomes”).

Regarding claim 16 Aquino teaches:
wherein the output is provided to a fraud monitoring application (Fig. 1 Item 74; col. 10 ll. 1-25 “GUI 74…displays…transactions for…risk [and] a risk assessment indicator[.]”; see also col. 11 ll. 35-50 explaining “risk assessment indicator” as it relates to “average of the plurality of ensemble values”).

Regarding claim 17 Aquino teaches:
wherein the at least one data set comprises at least a first data set and at least a second data set (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”)…

The examiner has considered the remaining language, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the “first data set” and “the second data set” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
The Board in Nehls found no evidence that the sequence ID numbers functionally affect the process of comparing a target sequence to a database. Id. at 1888. The sequence ID numbers, the Board concluded, are merely information being manipulated by a computer, and do not affect how the method of the prior art is performed. Id. In the instance application, as in Nehls, “one record of” similarly has no effect on the function of the steps of the claimed method, system, and/or product. This is merely information being manipulated by computer hardware and software.

Regarding claim 18 Aquino teaches:
wherein the at least the second data set comprises at least one record from a data source (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”) providing at least one of: user location information, user credit card usage information, user credit history information, or user residence information.

The examiner has considered the remaining language, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the “second data set” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
The Board in Nehls found no evidence that the sequence ID numbers functionally affect the process of comparing a target sequence to a database. Id. at 1888. The sequence ID numbers, the Board concluded, are merely information being manipulated by a computer, and do not affect how the method of the prior art is performed. Id. In the instance application, as in Nehls, “location information” and other information similarly has no effect on the function of the steps of the claimed method, system, and/or product. This is merely information being manipulated by computer hardware and software.
As supplementary, the meaning of information according to Microsoft Computer Dictionary (5th Ed.) at p. 271 is reproduced below:

    PNG
    media_image2.png
    132
    487
    media_image2.png
    Greyscale

According to the MPEP (2111.05 I-III) where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art. See In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Aquino in view of US-11257002-B2 Faulhaber.
Regarding claim 4 Aquino teaches the results along with the first and second machine learning models: (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”)
Aquino does not teach accuracy calculations and updating.
Faulhaber teaches:
determining a first accuracy metric for the first result and a second accuracy metric for the second result; and
updating a first accuracy score of the first machine learning model in accordance with the first accuracy metric and a second accuracy score of the second machine learning model in accordance with the second accuracy metric.
(Fig. 1 Items 124, 126, Fig. 4 Items 302 (old), 304 (new); col. 2 ll. 65-67 “evaluate the ‘true’ accuracy”; see also col. 4 ll. 55-60 “different types of ML models”, col. 6 ll. 20-25 “are ‘correct’ or the closest to being correct”, col. 6 l. 60 to col. 7 l. 5 “obtain ground truth”, col. 9 l. 45 to col. 10 l. 60 (citing Fig. 4 and explaining X1 and X2 percentages))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the ensemble system of Aquino with the accuracy calculations of Faulhaber in order to increase the accuracy of the overall output of Aquino by tweaking each model in the ensemble as it is obvious to try based on the limited number of configurations for the ensemble method. MPEP 2141(III)(E).

Regarding claim 5 Aquino teaches the results along with the first and second machine learning models: (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”)
Aquino does not teach accuracy calculations and updating.
Faulhaber teaches:
wherein the selecting the at least one of the first result or the second result for generating the output is based upon at least one of the first accuracy score or the second accuracy score.
(Fig. 1 Items 124, 126, Fig. 4 Items 302 (old), 304 (new); col. 2 ll. 65-67 “evaluate the ‘true’ accuracy”; see also col. 4 ll. 55-60 “different types of ML models”, col. 6 ll. 20-25 “are ‘correct’ or the closest to being correct”, col. 6 l. 60 to col. 7 l. 5 “obtain ground truth”, col. 9 l. 45 to col. 10 l. 60 (citing Fig. 4 and explaining X1 and X2 percentages))

Regarding claim 12 Aquino teaches:
wherein the first machine learning model and the second machine learning model each comprise one of: (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”)

Aquino does not teach specified machine learning models:
Faulhaber teaches:
a distributed random forest machine learning model; a gradient boosting machine learning model; or a deep learning machine learning model. (cols. 10 and 25)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the ensemble system of Aquino, which is made up of multiple models, with the specified models of Faulhaber in order to increase the accuracy of the overall output of Aquino by choosing multiple models for the ensemble system as each model has costs/benefits and may be better/worse depending on the data set. That is, it is obvious to try multiple models based on the limited number of configurations for the ensemble method. MPEP 2141(III)(E).

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Aquino in view of Stream processing with Kafka Presentation (“Kafka”).
Regarding claim 8 Aquino teaches:
wherein the at least one of the first machine learning model or the second machine learning model comprises (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”) 

Aquino does not teach publish/subscribe:
Kafka teaches:
publishing the at least one data set to a topic (pp. 30-48 (on topics)), at least one subscriber to the topic (p. 20 (publish/subscribe)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the models of Aquino and integrated the data sources and publish of Kafka as a way to refresh and update data since having new and updated data provides a more accurate model to be updated when training/testing.

Claims 10-11 and 13-14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Aquino in view of US-20200327549-A1 Zhou.
Regarding claim 10 Aquino teaches:
first machine learning model (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”), 

Aquino does not teach:
wherein the at least the first data set is applied to at least the… and wherein the at least the second data set is applied to at least the second machine learning model.
Zhou teaches:
wherein the at least the first data set is applied to at least the… and wherein the at least the second data set is applied to at least the second machine learning model (Zhou at Fig. 3 Items 320, 330; 0031 “may be trained using at least…different data…[for] scores 325 and 335”; see also Fig. 4 (showing combo of robust and adaptive); 0034, 0043-0044, 0050; Claim 13).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the ensemble methods of Aquino with the teachings of Zhou in order to provide variety to the ensemble methods as more variation allows for more training/testing. That is, it is obvious to try different types of data sets to increase prediction. MPEP 2141(III)(E).

Regarding claim 11 Aquino teaches:
wherein the first machine learning model (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”) 

Aquino does not teach:
is configured to process a first set of data sets comprising at least the first data set, and wherein the second machine learning model is configured to process a second set of data sets comprising at least the second data set.
Zhou teaches:
is configured to process a first set of data sets comprising at least the first data set, and wherein the second machine learning model is configured to process a second set of data sets comprising at least the second data set  (Fig. 3 Items 320, 330; 0031 “may be trained using at least…different data…[for] scores 325 and 335”; see also Fig. 4 (showing combo of robust and adaptive); 0034, 0043-0044, 0050; Claim 13).

Regarding claim 13 Aquino teaches:
wherein the first machine learning model and the second machine learning model (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”) 

Aquino does not teach:
comprise a same type of machine learning model with different parameters.

Zhou teaches:
comprise a same type of machine learning model with different parameters (Zhou at Fig. 3 Items 320, 330; 0031 “may be trained using at least…different data…[for] scores 325 and 335”; see also Fig. 4 (showing combo of robust and adaptive); 0034, 0043-0044, 0050; Claim 13).

Regarding claim 14 Aquino teaches:
wherein the first machine learning model and the second machine learning model comprise (Fig. 2 Item 204b “MACHINE LEARNING”, 4 Items 306(a-e) (showing different classifiers); col. 15 ll. 15-25 “learned from training data”, col. 24 ll. 40-67 explaining that Bayes, for example, can be “trained for the prediction”; see also Fig. 3 Item “ITERATIVE TRAINING”) 
Aquino does not teach:
a same type of machine learning model with same parameters, wherein the first machine learning model and the second machine learning model are configured with different training data.
Zhou teaches:
a same type of machine learning model with same parameters, wherein the first machine learning model and the second machine learning model are configured with different training data (Zhou at Fig. 3 Items 320, 330; 0031 “may be trained using at least…different data…[for] scores 325 and 335”; see also Fig. 4 (showing combo of robust and adaptive); 0034, 0043-0044, 0050; Claim 13).

Claims 17-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US-10572877 Aquino.
Regarding claim 17 Aquino teaches:
wherein the at least one data set comprises at least a first data set and at least a second data set (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”)…
The examiner has considered the remaining language, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the datasets is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
The Board in Nehls found no evidence that the sequence ID numbers functionally affect the process of comparing a target sequence to a database. Id. at 1888. The sequence ID numbers, the Board concluded, are merely information being manipulated by a computer, and do not affect how the method of the prior art is performed. Id. In the instance application, as in Nehls, “record” similarly has no effect on the function of the steps of the claimed method, system, and/or product.
Examiner further takes Official Notice on customer interaction along with “a customer service representative, a salesperson, an interactive voice response system, an online automated ordering system, or an online subscriber account system.” Information on this is old and well known.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

	Regarding claim 18 Aquino teaches:
wherein the at least the second data set comprises at least one record from a data source (col. 25 ll. 50-67 “dataset” for testing, col. 26 ll. 1-15 “reported on test data”) 
The examiner has considered the remaining language, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the datasets is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
The Board in Nehls found no evidence that the sequence ID numbers functionally affect the process of comparing a target sequence to a database. Id. at 1888. The sequence ID numbers, the Board concluded, are merely information being manipulated by a computer, and do not affect how the method of the prior art is performed. Id. In the instance application, as in Nehls, “a data source” similarly has no effect on the function of the steps of the claimed method, system, and/or product.
Examiner further takes Official Notice on “providing at least one of: user location information, user credit card usage information, user credit history information, or user residence information.” Information on this is old and well known.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                               

	


    
        
            
        
            
    

    
        1 Spec. at 0002 also mentions the “scientific study.”